Exhibit 10.7

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 3rd
day of January, 2012 by DC-180 PEACHTREE, LLC, a Delaware limited liability
company, having an office at 4211 West Boy Scout Boulevard, Suite 500, Tampa,
Florida 33607 (“Borrower”), CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership, having an office at 4211 West Boy Scout Boulevard, Suite
500, Tampa, Florida 33607 (“Non-Borrower Indemnitor”; and together with
Borrower, each an “Indemnitor” and collectively, “Indemnitors”), in favor of
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an office at
60 Wall Street, 10th Floor, New York, New York 10005 (together with its
successors and/or assigns, “Indemnitee”) and the other Indemnified Parties
(defined below).

RECITALS

A. Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $55,000,000 pursuant to a Loan Agreement of even date
herewith between Borrower and Indemnitee (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and a certain Fee and Leasehold Deed to Secure Debt, Assignment of
Leases and Rents and Security Agreement of even date herewith from Borrower for
the benefit of Indemnitee (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Mortgage”),
encumbering certain real property (the “Property”) more particularly described
therein. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Loan Agreement.

B. Each Indemnitor acknowledges receipt and approval of copies of the Loan
Documents.

C. Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in Borrower and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
Indemnitee making the Loan to Borrower.

D. Indemnitee is unwilling to make the Loan unless Indemnitors agree to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

E. Indemnitors are entering into this Agreement to induce Indemnitee to make the
Loan.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:



--------------------------------------------------------------------------------

1. Environmental Representations and Warranties. Except as otherwise disclosed
by that/those report(s) listed on Schedule I attached hereto and made a part
hereof in respect of the Property delivered to Indemnitee (referred to below as
the “Environmental Report(s)”), a copy of which has been provided to Indemnitee,
(a) there are no Hazardous Substances (defined below) or underground storage
tanks in, on or under the Property, except those that are both (i) in compliance
with all Environmental Laws (defined below) and with permits issued pursuant
thereto and (ii) fully disclosed to Indemnitee in writing pursuant to the
Environmental Report(s); (b) there are no past, present or threatened Releases
(defined below) of Hazardous Substances in, on, under or from the Property which
have not been fully remediated in accordance with Environmental Law; (c) there
is no threat of any Release of Hazardous Substances migrating to the Property;
(d) there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully remediated in accordance with Environmental Law; (e) none of
Indemnitors know of, or have received, any written or oral notice or other
communication from any Person (including, but not limited to, any Governmental
Authority) relating to Hazardous Substances or Remediation (defined below)
thereof, of possible liability of any Person pursuant to any Environmental Law,
any other environmental conditions in connection with the Property, or any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; (f) no Toxic Mold (as defined below) is present in the
indoor air of the Property at concentrations exceeding ambient air levels and no
visible Toxic Mold is present on any building materials or surfaces at the
Property for which any Legal Requirement applicable to the Property recommends
or requires removal thereof by remediation professionals, and Indemnitors are
not aware of any conditions at the Property that are likely to result in the
presence of Toxic Mold in the indoor air at concentrations that exceed ambient
air levels or on building materials or surfaces that would require such removal;
and (g) Indemnitors have truthfully and fully provided to Indemnitee, in
writing, any and all information relating to conditions in, on, under or from
the Property that is known to any Indemnitor and that is contained in the files
and records of any Indemnitor, including, but not limited, to any reports
relating to Hazardous Substances in, on, under or from the Property and/or to
the environmental condition of the Property.

2. Environmental Covenants. Indemnitors covenant and agree that: (a) all uses
and operations on or of the Property, whether by any of the Indemnitors or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Releases of Hazardous Substances
in, on, under or from the Property; (c) there shall be no Hazardous Substances
in, on or under the Property, except those that are both (i) in compliance with
all Environmental Laws and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing; (d) Indemnitors shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of any of the Indemnitors
or any other Person (the “Environmental Liens”); (e) Indemnitors shall, at their
sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to Paragraph 3 of this Agreement, including, but not limited to,
providing all relevant information and making knowledgeable Persons available
for interviews; (f) Indemnitors shall, at their sole cost and expense, perform
any environmental site assessment or other investigation of environmental
conditions in connection with the Property, pursuant to any reasonable written
request of Indemnitee (including, but not limited to, sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Indemnitee the reports
and other results thereof, and Indemnitee

 

2



--------------------------------------------------------------------------------

and the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (g) Indemnitors shall, at their sole cost and expense,
comply with all reasonable written requests of Indemnitee to (i) effectuate
Remediation of any condition (including, but not limited to, a Release of a
Hazardous Substance) in, on, under or from the Property; (ii) comply with any
Environmental Law; (iii) comply with any directive from any Governmental
Authority; and/or (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environment; (h) none of the Indemnitors
shall do or allow any tenant or other user of the Property to do any act that
materially increases the dangers to human health or the environment, poses an
unreasonable risk of harm to any Person (whether on or off the Property),
impairs or may impair the value of the Property, is contrary to any requirement
of any insurer, constitutes a public or private nuisance, constitutes waste or
violates any covenant, condition, agreement or easement applicable to the
Property; (i) if prior to the date hereof, it was determined that the Property
contains paint containing more than 0.5% lead by dry weight (“Lead Based
Paint”), Borrower had prepared an assessment report describing the location and
condition of the Lead Based Paint (a “Lead Based Paint Report”), or if at any
time hereafter, Lead Based Paint is suspected of being present on the Property,
Indemnitors agree, at their sole cost and expense and within twenty (20) days
thereafter, to cause to be prepared a Lead Based Paint Report prepared by an
expert, and in form, scope and substance, acceptable to Indemnitee; (j) if prior
to the date hereof, it was determined that the Property contains asbestos or
asbestos-containing material (“Asbestos”), Borrower had prepared an assessment
report describing the location and condition of the Asbestos (an “Asbestos
Report”), or if at any time hereafter, Asbestos is suspected of being present on
the Property, Indemnitors agree, at their sole cost and expense and within
twenty (20) days thereafter, to cause to be prepared an Asbestos Report prepared
by an expert, and in form, scope and substance, acceptable to Indemnitee; (k) if
it has been, or if at any time hereafter it is, determined that the Property
contains Lead Based Paint or Asbestos, on or before thirty (30) days following
(i) the date hereof, if such determination was made prior to the date hereof, or
(ii) the date of such determination, if such determination is hereafter made, as
applicable, Indemnitors shall, at their sole cost and expense, develop and
implement, and thereafter diligently and continuously carry out (or cause to be
developed and implemented and thereafter diligently and continually to be
carried out), an operations, abatement and maintenance plan for the Lead Based
Paint and/or Asbestos, as applicable, on the Property, which plan shall be
prepared by an expert, and be in form, scope and substance, acceptable to
Indemnitee (together with any Lead Based Paint Report and/or Asbestos Report, as
applicable, the “O&M Plan”), and if an O&M Plan has been prepared prior to the
date hereof, Indemnitors agree to diligently and continually carry out (or cause
to be carried out) the provisions thereof, it being understood and agreed that
compliance with the O&M Plan shall require or be deemed to require, without
limitation, the proper preparation and maintenance of all records, papers and
forms required under the Environmental Laws; (l) in the event that any
inspection or audit reveals the presence of Toxic Mold in the indoor air of the
Property at concentrations exceeding ambient air levels or visible Toxic Mold on
any building materials or surfaces at the Property for which any Legal
Requirement applicable to the Property recommends or requires removal thereof by
remediation professionals, Indemnitors shall immediately remediate the Toxic
Mold and perform post-remedial clearance sampling in accordance with said Legal
Requirement and Environmental Law, following which abatement of the Toxic Mold,
Indemnitors shall prepare and implement an Operations and Maintenance Plan for
Toxic Mold and Moisture acceptable to Indemnitee and in accordance with the
guidelines issued by the National Multi Housing Council;

 

3



--------------------------------------------------------------------------------

and (m) Indemnitors shall immediately notify Indemnitee in writing of (A) any
presence or Release or threatened Release of Hazardous Substances in, on, under,
from or migrating towards the Property; (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and/or (E) any written or
oral notice or other communication of which any Indemnitor becomes aware from
any source whatsoever (including, but not limited to, any Governmental
Authority) relating in any way to Hazardous Substances or Remediation thereof,
possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Agreement. Without limiting the generality of Section 2(a)
hereof, Borrower shall operate and maintain all underground storage tanks at the
Property in compliance with all Environmental Laws, including Ga. Code § 12-13-1
et seq., and Ga. Comp. R. & Regs. 391-3-15. Borrower shall (i) provide prompt
written notice to Indemnitee of any Release or suspected Release required to be
reported pursuant to Ga. Comp. R. & Regs. 391-3-15-.08 and 40 C.F.R. part 280,
subpart E, and (ii) provide Indemnitee with any additional information and/or
reports reasonably requested by Indemnitee regarding the investigation of and
corrective action (if any) with respect to the Release or suspected Release.

3. Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have reason to believe that an environmental hazard exists on the
Property that does not, in the sole discretion of the Indemnified Parties,
(a) endanger any tenants or other occupants of the Property or their guests or
the general public, or (b) materially and adversely affects the value of the
Property, upon reasonable notice from the Indemnitee, Indemnitors shall, at
Indemnitors’ sole cost and expense, promptly cause an engineer or consultant
satisfactory to the Indemnified Parties to conduct any environmental assessment
or audit (the scope of which shall be determined in the sole and absolute
discretion of the Indemnified Parties) and take any samples of soil, groundwater
or other water, air or building materials or any other invasive testing
requested by Indemnitee and promptly deliver to Indemnitee the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to Indemnitee within a reasonable period or if the
Indemnified Parties have reason to believe that an environmental hazard exists
on the Property that, in the sole judgment of the Indemnified Parties, endangers
any tenant or other occupant of the Property or their guests or the general
public or may materially and adversely affect the value of the Property, upon
reasonable notice to Indemnitors (which may be given verbally), the Indemnified
Parties and any other Person designated by the Indemnified Parties, including,
but not limited to, any receiver, any representative of any Governmental
Authority and/or any environmental consultant, shall have the right, but not the
obligation, to enter upon the Property at all reasonable times to assess any and
all aspects of the environmental condition of the Property and its use,
including, but not limited to, conducting any environmental assessment or audit
(the scope of which shall be determined in the sole and absolute discretion of
the Indemnified Parties) and taking samples of soil, groundwater or other water,
air or building materials and reasonably conducting other invasive testing.
Indemnitors shall cooperate with and provide the Indemnified Parties and any
such Person designated by the Indemnified Parties with access to the Property.

 

4



--------------------------------------------------------------------------------

4. Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by any of
the Indemnitors, any Person affiliated with any of the Indemnitors and/or any
tenant or other user of the Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of the
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above the Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action;
(e) any past, present or threatened non-compliance or violation of any
Environmental Law (or of any permit issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including, but not limited
to, any failure by any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of the Property to comply with any
order of any Governmental Authority in connection with any Environmental Laws;
(f) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) any past, present or
threatened injury to, destruction of or loss of natural resources in any way
connected with the Property, including, but not limited to, costs to investigate
and assess such injury, destruction or loss; (i) any acts of any of the
Indemnitors, any Person affiliated with any of the Indemnitors and/or any tenant
or other user of the Property in arranging for the disposal or treatment, or
arranging with a transporter for transport for the disposal or treatment, of
Hazardous Substances at any facility or incineration vessel containing such or
similar Hazardous Substances; (j) any acts of any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of the
Property in accepting any Hazardous Substances for transport to disposal or
treatment facilities, incineration vessels or sites from which there is a
Release or a threatened Release of any Hazardous Substance which causes the
incurrence of costs for Remediation; (k) any personal injury, wrongful death or
property or other damage arising under any statutory or common law or tort law
theory, including, but not limited to, damages assessed for private or public
nuisance or for the conducting of an abnormally dangerous activity on or near
the Property; and (l) any misrepresentation or inaccuracy in any representation
or warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement.

5. Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their

 

5



--------------------------------------------------------------------------------

sole and absolute discretion, engage their own attorneys and other professionals
to defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitors’ consent,
which consent shall not be unreasonably withheld. Upon demand, Indemnitors shall
pay or, in the sole and absolute discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of the reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

6. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; requiring notification or disclosure of
Releases of Hazardous Substances or other environmental condition of a property
to any Governmental Authority or other Person, whether or not in connection with
any transfer of title to or interest in such property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; and relating to wrongful death, personal injury or property or
other damage in connection with any physical condition or use of the Property.

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, Lead Based Paint and Toxic Mold. Notwithstanding
anything to the contrary contained herein, the term “Hazardous Substances” will
not include substances which otherwise would be included in such definition

 

6



--------------------------------------------------------------------------------

but which are of kinds and in amounts ordinarily and customarily used or stored
in similar properties, including, without limitation substances used for the
purposes of cleaning, maintenance, or operations, substances typically used in
construction, and typical products used in properties like the Property, and
which are otherwise in compliance with all Environmental Laws. Furthermore, the
term “Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily stocked and sold by tenants operating retail businesses of the types
operated by the Tenants and which are otherwise in compliance with all
Environmental Laws.

The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Property, whether during the term of the Loan or as
a part of, or following a foreclosure of, the Loan and including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Indemnitee’s assets and business).

The term “Investor” means any purchaser, transferee, assignee, servicer,
participant or investor or any credit rating agency.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including, but not limited to, strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, fees of attorneys, engineers and environmental consultants and
investigation costs (including, but not limited to, costs for sampling, testing
and analysis of soil, water, air, building materials and other materials and
substances, whether solid, liquid or gas), of whatever kind or nature, and
whether or not incurred in connection with any judicial or administrative
proceedings, actions, claims, suits, judgments or awards.

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

 

7



--------------------------------------------------------------------------------

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at the Property); any action to comply with any Environmental Laws or with any
permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to anything
referred to herein.

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of the Property, including, but
not limited to, mold, mildew, fungi, fungal spores, fragments and metabolites
such as mycotoxins and microbial volatile organic compounds.

7. Unimpaired Liability. The liability of Indemnitors under this Agreement shall
in no way be limited or impaired by, and each Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Mortgage or any other Loan Document to or with
Indemnitee by Borrower or any Person who succeeds Borrower or any Person as
owner of the Property. In addition, the liability of Indemnitors under this
Agreement shall in no way be limited or impaired by (i) any extensions of time
for performance required by the Note, the Loan Agreement, the Mortgage or any of
the other Loan Documents, (ii) any sale or transfer of all or part of the
Property, or any sale or other assignment by any Non-Borrower Indemnitor of its
direct or indirect ownership interests in Borrower, (iii) except as provided
herein, any exculpatory provision in the Note, the Loan Agreement, the Mortgage
or any of the other Loan Documents limiting Indemnitee’s recourse to the
Property or to any other security for the Note, or limiting Indemnitee’s rights
to a deficiency judgment against any of the Indemnitors, (iv) the accuracy or
inaccuracy of the representations and warranties made by Borrower under the
Note, the Loan Agreement, the Mortgage or any of the other Loan Documents or
herein, (v) the release of any of the Indemnitors (including, if applicable,
Borrower) or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the other Loan
Documents, by operation of law, Indemnitee’s voluntary act, or otherwise,
(vi) the release or substitution in whole or in part of any security for the
Note, or (vii) Indemnitee’s failure to record the Mortgage or file any UCC
financing statements (or Indemnitee’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to any of the Indemnitors and with or without
consideration.

8. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Mortgage
or any other Loan Documents or any of the Property, through foreclosure
proceedings or otherwise, provided, however, that nothing herein shall inhibit
or prevent Indemnitee from suing on the Note, foreclosing or exercising any
power of sale under the Mortgage or exercising any other rights and remedies
thereunder. This Agreement is not collateral or security for the Obligations of
Borrower pursuant to the Loan Agreement, unless Indemnitee expressly elects in
writing to make this Agreement additional collateral or security for such
Obligations of Borrower pursuant to the Loan Agreement, which Indemnitee is
entitled to do in its sole and absolute discretion. It is not

 

8



--------------------------------------------------------------------------------

necessary for an Event of Default to have occurred pursuant to and as defined in
the Mortgage or the Loan Agreement for Indemnified Parties to exercise their
rights pursuant to this Agreement. Notwithstanding any provision of the Loan
Agreement to the contrary, the obligations of each Indemnitor pursuant to this
Agreement are exceptions to any non-recourse or exculpation provision of the
Loan Agreement; and each Indemnitor expressly acknowledges and agrees that it is
fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Property.

9. Survival. The obligations and liabilities of each Indemnitor under this
Agreement shall fully survive indefinitely, notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale or delivery of a deed in lieu of foreclosure of the Mortgage.

10. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within five (5) days of such demand therefor, shall bear interest at the Default
Rate.

11. Waivers.

(a) Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to proceed against any of the security for the Loan
before proceeding under this Agreement against any Indemnitor; (ii) all rights
and remedies accorded by applicable law to indemnitors or guarantors generally,
including any rights of subrogation which any Indemnitor may have, provided that
the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights, including, without limitation,
any claim that such subrogation rights were abrogated by any acts of Indemnitee
or any other Indemnified Party; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or any other Indemnified Party; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon;
(v) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand; and
(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose. Notwithstanding anything to
the contrary contained herein, each Indemnitor hereby agrees to postpone the
exercise of any rights of subrogation with respect to any collateral securing
the Obligations until the Debt shall have been paid in full.

(b) EACH INDEMNITOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, THE NOTE, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH INDEMNITOR AND
IS

 

9



--------------------------------------------------------------------------------

INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. THE INDEMNIFIED PARTIES ARE
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH INDEMNITOR.

12. Subrogation. Each Indemnitor hereby agrees that it shall take any and all
reasonable actions, including the institution of legal action against third
parties, necessary or appropriate to obtain reimbursement, payment or
compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near the Property or otherwise obligated by law
to bear the cost. The Indemnified Parties shall be and hereby are subrogated to
all of each Indemnitor’s rights now or hereafter in such claims.

13. Indemnitors’ Representations and Warranties. Each Indemnitor represents and
warrants that:

(a) it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

(b) its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or the Property is subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which such Indemnitor or the
Property is subject;

(c) to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of such
Indemnitor, or in any material impairment of the right or ability of such
Indemnitor to carry on its business substantially as now conducted, or in any
material liability on the part of such Indemnitor, or which would draw into
question the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of such Indemnitor contemplated herein, or which
would be likely to impair materially the ability of such Indemnitor to perform
under the terms of this Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, is required in connection with this Agreement; and

 

10



--------------------------------------------------------------------------------

(f) this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof.

14. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

15. Notice of Legal Actions. Each party hereto shall, within five (5) Business
Days of receipt thereof, give written notice to the other parties hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property, and (ii) any legal action brought against such party or related to
the Property, with respect to which Indemnitors may have liability under this
Agreement. Such notice shall comply with the provisions of Paragraph 17 hereof.

16. Examination of Books and Records. The Indemnified Parties and their
accountants and other representatives shall have the right to examine the
records, books and management and other papers of each Indemnitor which reflect
upon its financial condition, at the Property or at the office regularly
maintained by such Indemnitor where the books and records are located. The
Indemnified Parties and their accountants and other representatives shall have
the right to make copies and extracts from the foregoing records and other
papers. In addition, at reasonable times and upon reasonable notice (which may
be given verbally), the Indemnified Parties and their accountants and other
representatives shall have the right to examine and audit the books and records
of each Indemnitor pertaining to the income, expenses and operation of the
Property during reasonable business hours at the office of such Indemnitor where
the books and records are located.

17. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Paragraph 17. Any Notice shall be deemed
to have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

If to Indemnitee:             German American Capital Corporation

                                         60 Wall Street, 10th Floor

                                         New York, NY 10005

                                         Attention: Robert W. Pettinato, Jr.

                                         Facsimile No. (212) 797-4489

 

11



--------------------------------------------------------------------------------

and to:                             German American Capital Corporation

                                         60 Wall Street, 10th Floor

                                         New York, NY 10005

                                         Attention: General Counsel

                                         Facsimile No. (646)736-5721

with a copy to:                Kaye Scholer LLP

                                         425 Park Avenue

                                         New York, NY 10022

                                         Attention: Jeannie Bionda, Esq.

                                         Facsimile No. (212) 836-6534

with a copy to:                Wells Fargo Bank, NA

                                         Duke Energy Center

                                         550 S. Tryon Street, 12th Floor

                                         Charlotte, NC 28202

                                         MAC D1086-120

                                         Attention: W. Alexander Groot, Director

                                         Facsimile No. (704) 715-0374

If to Borrower:                DC-180 PEACHTREE, LLC

                                         4211 West Boy Scout Boulevard, Suite
500

                                         Tampa, Florida 33607

                                         Attention: Todd Sakow, CFO and Lisa
Drummond, COO

                                         Facsimile No. (813) 287-0397

with a copy to:                GrayRobinson, P.A.

                                         201 North Franklin Street, Suite 2200

                                         P.O. Box 3324 (33601-3324)

                                         Tampa, Florida 33602

                                         Attention: Stephen Kussner

                                         Facsimile No. (813) 273-5145

If to Non-Borrower        Carter/Validus Operating Partnership, LP

Indemnitor:                     4211 West Boy Scout Boulevard, Suite 500

                                         Tampa, Florida 33607

                                         Attention: Todd Sakow, CFO and Lisa
Drummond, COO

                                         Facsimile No. (813) 287-0397

with a copy to:                GrayRobinson, P.A.

                                         201 North Franklin Street, Suite 2200

                                         P.O. Box 3324 (33601-3324)

                                         Tampa, Florida 33602

                                         Attention: Stephen Kussner

                                         Facsimile No. (813) 273-5145

 

12



--------------------------------------------------------------------------------

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Paragraph 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

18. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

19. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

20. Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

21. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
constituting an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of each Indemnitor, all
of whom shall be bound by the provisions of this Agreement. Each reference
herein to Indemnitee shall be deemed to include its successors and assigns;
provided that no obligation of any Indemnitor may be assigned except in
accordance with the Loan Agreement. This Agreement shall inure to the benefit of
the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. The Indemnified Parties shall have the
right to assign or transfer their rights under this Agreement in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, as provided in the Loan Agreement, and any attempted assignment
without such consent shall be null and void.

22. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

 

13



--------------------------------------------------------------------------------

23. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Mortgage, the Loan Agreement or the other Loan Documents or would otherwise
have at law or in equity.

24. Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

25. Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH INDEMNITOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR DOES HEREBY
DESIGNATE AND APPOINT:

 

14



--------------------------------------------------------------------------------

Capitol Services, Inc.

1218 Central Avenue, Suite 100

Albany NY 12205

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.

26. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee (or any other Indemnified
Party) exercises any right given to it to approve or disapprove any matter,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or any other
Indemnified Party), or (iii) any other decision or determination is to be made
by Indemnitee (or any other Indemnified Party), the decision of Indemnitee (or
such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that any Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Indemnitee and the other Indemnified
Parties, whether incurred by retained outside law firms, or as reimbursements
for the expenses of in-house legal staff, or otherwise.

 

15



--------------------------------------------------------------------------------

27. Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

28. Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

[NO FURTHER TEXT ON THIS PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

 

INDEMNITORS: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   CARTER VALIDUS MISSION CRITICAL   REIT, INC., a Maryland
corporation, as   General Partner

By:   /s/    Todd Sakow   Name: Todd Sakow   Title: CFO

[signatures continue on following page]



--------------------------------------------------------------------------------

DC-180 PEACHTREE, LLC, a Delaware limited liability company By:   180 PEACHTREE
HOLDINGS, LLC, a   Delaware limited liability company, as   Managing Member  

By:   CARTER/VALIDUS OPERATING   PARTNERSHIP, LP, a Delaware   limited
partnership, as Manager  

By:   CARTER VALIDUS MISSION   CRITICAL REIT, INC., a Maryland   corporation, as
General Partner

By:   /s/    Todd Sakow   Name: Todd Sakow   Title: CFO



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF ENVIRONMENTAL REPORTS

 

1. Phase I Environmental Assessment, dated November 1, 2011, prepared by IVI
Assessment Services, Inc. as Project No. PC 1108924.